EXHIBIT 21 SUBSIDIARIES AND AFFILIATES OF THE REGISTRANT Percentage of voting securities owned directly or Name Jurisdiction of Incorporation indirectly by Quaker * Quaker Chemical Corporation Delaware, U.S.A. 100% +* SB Decking, Inc. (formerly Selby, Battersby & Co.) Delaware, U.S.A. 100% * AC Products, Inc. California, U.S.A. 100% * Epmar Corporation California, U.S.A. 100% * Summit Lubricants, Inc. New York, U.S.A. 100% * G.W. Smith and Sons, Inc. Ohio, U.S.A 100% * Tecniquimia Mexicana S.A. de C.V. Mexico 100% +* Quaker Chemical Europe B.V. Holland 100% * Quaker Chemical B.V. Holland 100% +* KWR Holdings B.V. Holland 100% * Quaker Chemical (China) Co. Ltd. China 100% +* Quaker China Holdings B.V. Holland 100% * Quaker Chemical Canada Limited Ontario, Canada 100% * Quaker Chemical Limited United Kingdom 100% * Quaker Chemical S.A. France 100% * Quaker Chemical, S.A. Spain 100% +* Quaker Denmark ApS Denmark 100% * Quaker Chemical S.A. Argentina 100% +* Quaker Chemical Participacoes, Ltda. Brazil 100% * Quaker Chemical Limited Hong Kong 100% +* Quaker Chemical Holdings South Africa (Pty) Limited Republic of South Africa 100% * Quaker Italia, S.r.l. Italy 100% * Quaker Chemical, S.r.l. Italy 100% +* Quaker Australia Holdings Pty. Limited Victoria, Australia 100% * Quaker Shanghai Trading Company Limited China 100% * Q2 Technologies, LLC Nevada, U.S.A. 51% * Quaker Chemical Industria e Comercio Ltda. Brazil 100% * Quaker Chemical Operacoes, Ltda. Brazil 100% +* KWR Lubrificantes Industriais Ltda. Brazil 100% * Quaker Chemical India Limited India 55% * Quaker Chemical (Australasia) Pty. Limited New South Wales, Australia 100% * Quaker (Thailand) Ltd Thailand 100% * Quaker Chemical South Africa (Pty.) Limited Republic of South Africa 51% * Quaker Chemical Corporation Mexico, S.A. de C.V. Mexico 100% * Quaker Chemical HR Mexico, S.A. de C.V. Mexico 100% * ECLI Products, LLC Illinois, U.S.A. 100% * Engineered Custom Lubricants GmbH Germany 100% * Binol AB Sweden 100% * Binol Biosafe OY Finland 100% ** Nippon Quaker Chemical, Ltd. Japan 50% ** Kelko Quaker Chemical, S.A. Venezuela 50% ** Kelko Quaker Chemical, S.A. Panama 50% ** Primex, Ltd. Barbados 33% + A non-operating company. * Included in the consolidated financial statements. ** Accounted for in the consolidated financial statements under the equity method.
